Citation Nr: 1217642	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-39 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for spinal stenosis with lumbar fusion and laminectomy.

2.  Entitlement to service connection for recurrent small bowel obstruction.

3.  Entitlement to a nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).



FINDINGS OF FACT

1.  On May 4, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for recurrent small bowel obstruction and entitlement to a nonservice-connected pension.

2.  The evidence of record does not demonstrate that the Veteran's current low back disability is related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for recurrent small bowel obstruction and entitlement to a nonservice-connected pension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a January 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for recurrent small bowel obstruction and entitlement to a nonservice-connected pension.  In February 2009, the Veteran filed a notice of disagreement, and in October 2009, he perfected his appeal.  However, in a May 2011 written statement, the Veteran withdrew his appeal regarding those issues.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issues of entitlement to service connection for recurrent small bowel obstruction and entitlement to a nonservice-connected pension, and they are dismissed.

II.  Low Back Disability

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, a letter dated in October 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, Social Security Administration  (SSA) records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations in December 2008 and May 2010, and an October 2010 VA medical opinion was also obtained, which all address the etiology of the Veteran's current low back disorder.  The Veteran has not indicated that he found any of the VA opinions to be inadequate.  Moreover, the Board finds that the May 2010 VA examination and October 2010 VA opinion are adequate, as they are based on a complete review of the Veteran's claims file, and provide sufficient explanation and rationale for the conclusion that the Veteran's low back disorder is not related to his military service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his current low back disability is related to his active duty service, to include an inservice low back injury.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran's service treatment records reveal that he injured his low back during service.  An October 1980 entrance examination reflects that the Veteran's spine was normal.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.  A January 1984 lumbosacral spine x-ray report notes that, while the Veteran was lifting weight of 80 to 90 pounds, he felt pain in his back.  He noted pain for days with breathing after his injury.  X-ray of the thoracic spine showed minor Schmorl's nodes, but no other significant abnormality.  X-ray of the lumbosacral spine revealed a sixth lumbar vertebra with attempted sacralization, but no significant abnormality.  A July 1984 treatment record reflects that the Veteran reported low back pain for the prior hour and a half.  He reported that, when bending over and working on his car, he felt a sharp pain in his low back when he stood up.  The diagnosis was back strain.  A November 1984 separation examination found the Veteran's spine to be normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.

Private medical treatment records from July 1996 through June 2008 reveal complaints of and treatment for low back pain.  In July 1996, the Veteran complained of chronic low back problems for the prior five years.  He indicated that he had problems with is back twice a month, and that he felt that his back problems were related to a problem with his abdomen.  He noted that he felt that constipation caused his back to go out.  The diagnosis was chronic low back pain.  Another July 1996 record reflects that the Veteran reported a longstanding history of low back pain with recent exacerbation.  He noted that he had exacerbations in the past.  The diagnosis was chronic low back pain acute exacerbation related to his occupation as a carpenter.  Additional records from July 1996 note the Veteran's continued complaints of low back pain with diagnoses including low back pain secondary to ruptured disc with possible L5 disc herniation.  August 1996 treatment records reflect that the Veteran's back pain was improving with disc improvement and therapy.  An August 1996 treatment record notes the Veteran's concern that his back symptoms were caused by his abdominal symptoms.  The Veteran underwent a laprotomy, which revealed a slightly irritated rounded density near the rectum.  The physician noted that the findings did not explain his back pain.  Another August 1996 record indicates that the Veteran developed acute pain in his back after walking down stairs.  The physician noted that a magnetic resonance imaging (MRI) scan showed some spinal stenosis at L3-L4 and L4-L5.  The diagnosis was low back pain, maybe related to spinal stenosis.  Another August 1996 record indicates that the Veteran developed more lower back pain after painting the outside of his house trailer.  The diagnosis was spinal stenosis presumed secondary to degenerative changes.  In September 1996, the Veteran was given a prescription for physical therapy for dynamic spinal stabilization and a L4-L5 facet joint injection.  The diagnosis was low back pain with spinal stenosis.  In October 1996, the Veteran had a facet joint injection, which worked very well.  The physician indicated that he might need two to three injections.  The diagnosis was low back pain with spinal stenosis and facet joint syndrome.

February 1997 and March 1997 private treatment records reflect continued complaints of low back pain.  In May 1997, the Veteran reported pinching in the lower back three days before with intermittent shooting pain in the lateral aspect of both hips and thighs, and down his legs.  The diagnosis was spinal stenosis with facet joint syndrome, status post rhizotomy.  In October 1997, the Veteran reported that he injured his back again that morning.  The diagnosis was chronic back pain secondary to spinal stenosis and facet joint syndrome.  Treatment records from July 1999 through August 1999 note the Veteran's continued complaints of and treatment for low back pain.  An August 1999 record indicates that a MRI scan showed some mild spinal stenosis at L4 and L5.  He reported that he had relief from a rhizotomy for a few months, but that his pain was back.  In October 2000, the Veteran reported recurrent low back pain which radiated down his legs.  An October 2000 MRI of the lumbar spine showed a small disc protrusion at L4-L5 with mildly narrowed lateral recess, small left lateral component of the disc bulge, and no central spinal stenosis; small broad base disc bulge at L3-L4 without significant central spinal or neural foraminal narrowing; and small paramidline disc bulge with minimal narrowing of the right lateral recess and no central spinal or neural foraminal narrowing at the L5-S1 level.

Another October 2000 private treatment record notes that the Veteran had a history of facet dysfunction and that he underwent facet injections and rhizotomies in 1997 with only transient relief.  He complained of constant back pain, and that he underwent chiropractic care without relief, physical therapy, and lumbar traction.  He noted that, earlier that month, he had a sudden increase in back pain while carrying a skill saw across the yard.  He noted that he had sharp stabbing pain and an aching sensation in the bilateral posterior proximal thighs, right greater than left.  The diagnosis was acute exacerbation of low back pain without radicular signs and symptoms.  In November 2000, the Veteran complained of significant low back pain related to activity.  The treatment record indicates that he had three rhizotomies in 1997 which did not provide him any significant relief.  Review of an MRI showed no significant subluxations but a loss of signal at L3-L4 and L4-L5, consistent with degenerative change.  

In December 2000, the Veteran underwent an epidural steroid injection to the lumbar spine.  Also in December 2000, the Veteran underwent a lumbar diskography, which revealed 10/10 concordant pain at the L5/transitional S1 segment in a mild to moderately deranged disc; 10/10 concordant pain at L4-L5 in a markedly deranged disc; and 8/10 concordant pain at L3-L4 in a moderately deranged disc with a definite radial tear extending posteriorly; and 8/10 concordant pain at L2-L3 in a minimally deranged disc that showed a posterior radial tear as well as annular tear.  December 2000 x-rays of the lumbar spine revealed four lumbar type vertebrae with a fifth/transitional segment that showed sacralization on the left.  There was no subluxation with flexion and extension.  A December 2000 computed tomography (CT) scan of the lumbar spine following diskography revealed degenerative changes at all four disc spaces, primarily consisting of internal derangement.

In January 2001, the Veteran underwent two lumbar epidural steroid injections.  In February 2001, the Veteran underwent two level intradisc electrotherm therapy at L3-L4 and L4-L5/transitional segment.  In March 2001, the Veteran reported that his pain level was 50 percent of what it was prior to his surgery.  An April 2001 private treatment record reflects that the Veteran had increased back pain when he got out of the shower the prior week.  The Veteran complained of another exacerbation of back pain in August 2001.  He noted that he went to the emergency room that weekend and was given a Demerol injection which lasted for about an hour, and then wore off.  In an August 2001 statement, P.K., M.D. stated that the Veteran had an extensive history of back pain with multiple injections and imaging, and that he failed conservative management.  Dr. P.K. indicated that the Veteran experienced severe back pain and was incapable of anything but sedentary duty.  In October 2001, the Veteran reported a 10-year history of back pain.  The record indicates that the Veteran had right L5 and L6 rhizotomies in April 1997 and that he underwent a two-level intradisc electrotherm therapy in February 2001.  The diagnoses included chronic low back pain for 10 years.  In December 2001, the Veteran reported that his back was doing better.  

In January 2002, the Veteran again reported back pain which felt like a pinched nerve.  A March 2002 MRI of the lumbar spine revealed mild posterior disk bulges at L3-L4 and L4-L5 with a small right paramidline disk protrusion at the L3-L4 level causing some mass effect upon the thecal sac and the right L4 nerve root sleeve.  A May 2002 treatment record notes the Veteran's complaints of back pain which radiated down his legs.  The treatment record indicates that the Veteran was not a surgical candidate.  In an October 2002 statement, Dr. P.K. reported that the Veteran suffered an acute exacerbation of his low back pain that month when he twisted his body and felt a pop in his lower back.  Dr. P.K. stated that the Veteran was "permanently disabled by his low back pain."  Treatment records from September 2002, October 2002, January 2003, and April 2003 note the Veteran's continued complaints of low back pain.  In September 2003, the Veteran stated that he injured his back in the shower that morning, and that he was having back spasms.  The diagnosis was back sprain with multiple conditions causing chronic back pain.

Private treatment records from November 2003 reveal that the Veteran reported that his "pain symptoms started 11/17/2000 and occurred suddenly."  He reported that he had "only one other episode or injury with his neck or back; this occurred 1989."  The diagnosis was lumbar stenosis and instability at L3-L4 and L4-L5.  Private medical treatment records from December 2003 show that the Veteran underwent L3-L4 and L4-L5 bilateral facetectomy with posterior lumbar interbody fusion; single-fiber carbon cage internal stabilization; local bone arthrodesis with autologous growth factors; and L3-L4-L5 rod/screw stabilization with arthrodesis posterolaterally.  The postoperative diagnosis was L3-L4 and L4-L5 degenerative disc disease and herniated nucleus pulposa with mechanical instability.  In December 2003, the Veteran noted a "long-standing history of lower back pain dating to November of 2000."  The Veteran was "day one status post lumbar stabilization."  A December 2003 x-ray of the lumbar spine showed L3, L4, and L5 bilateral pedicle screws with bone graft material in the posterior elements.  There was a normal lumbar lordosis and vertebral alignment appeared normal.  There was mild disc space narrowing at L4-L5 and L5-S1 with no fractures.

January 2004 private treatment records note that the Veteran underwent a diskectomy and lumbar fusion.  He reported improvement in back pain, but numbness in his lower legs.  In a February 2004 statement, Dr. P.K. stated that the Veteran had a long history of low back pain treated with multiple spinal injections and other procedures, and that he underwent a lumbar fusion in November 2003.  Dr. P.K. indicated that the Veteran's physical capabilities were "quite limited" and that his ability to accomplish "even sedimentary duties would be restricted because of his need to frequently change positions."  An April 2004 treatment record indicates that the Veteran was seen in the emergency room two days before with back pain.  In September 2004, the Veteran indicated that his back pain was worsening with tingling and numbness in his lower extremities.  In January 2005, the Veteran again reported chronic back pain.  A May 2005 private treatment record reveals that the Veteran had chronic back pain despite several surgeries.  A January 2006 treatment record indicates that the Veteran had a recent exacerbation of low back pain due to unknown cause.  In July 2007 and August 2007, the Veteran complained of back pain radiating down his legs.  In June 2008, the Veteran again complained of chronic back pain.

In December 2008, the Veteran underwent a VA examination.  The Veteran reported that he injured his back during service, and that the strain "was better in one to two days . . . ."  The Veteran stated that his current low back pain "started in the early 1990s."  He noted that the pain was located in his low back and radiated, bilaterally, to the paraspinals and down between his inner thighs.  He rated his pain as a 4 on a 1 to 10 scale, and described the pain as stabbing.  He noted daily flares which were precipitated by bending over or walking more than two blocks.  He stated that he took medication for his pain.  He denied visual disturbances, weakness, bowel or bladder complaints, and erectile dysfunction.  He did not wear a back brace, but noted that he used a cane for assistance during flares.  He reported that he occasionally felt unsteady on his feet, and that he fell the prior month.  He did not describe any trauma injury to the low back.  He reported that he underwent a spinal laminectomy with lumbar fusion of L3-L4 and L4-L5.  He stated that he was able to perform all of his activities of daily living without problem, but that it was difficult for him to cut his toenails and put on his shoes at times.  

Physical examination of the spine revealed range of motion with forward flexion to 30 degrees with pain.  There was extension to 30 degrees without pain.  There was right and left lateral flexion to 15 degrees with pain and right and left lateral rotation to 30 degrees without pain.  There was no decreased range of motion or increased pain with repetition.  Superficial sensory examination to light touch was normal in both lower extremities, and there was normal muscle strength.  Achilles reflex was 2 out of 4, bilaterally, and normal.  There were two scars on the lower back, approximately 1.5 inches in either direction from the spine.  The left scar was 3.25 inches in length and 0.1 inches in width.  The right scar was 3 inches in length and 0.1 inches in width.  There was no pain on either scar on examination, and there was no adherence to underlying tissue.  The texture of the skin was normal.  The scars were not unstable and there was no evidence of frequent loss of covering of skin over the scar.  There was no elevation or depression of service contour of the scars on palpation and both scars were superficial.  There were no signs of inflammation, edema, or keloid formation.  Both scars were hypopigmented.  There was no area of induration or inflexibility of the skin in the area of either scar, and there was no limitation of motion or function caused by either scar.  A 2003 x-ray of the lumbar spine revealed no fracture.  Intervertebral spaces were normal, and there was an incidental pseudoarticulation of the transverse process with the sacrum on the left side.  The diagnosis was chronic low back pain secondary to spinal stenosis and facet joint syndrome, status post surgical correction with lumbar fusion and spinal laminectomy with residual scars.  After reviewing the Veteran's claims fie, the VA examiner opined that the Veteran's low back disorder was "less likely then not to be caused by or as a result of his back strain during his time in service."

In May 2010, the Veteran underwent another VA examination.  The Veteran reported that he originally hurt his back "a couple of times in the service, once while lying on ice and doing sit-ups and the second while running with a backpack."  He reported that he was "down for one to one and a half weeks following that injury."  He stated that, following discharge in 1985, he "couldn't work for a year due to my back pain."  The Veteran reported that he then worked in construction for five years doing mainly painting and minor house repairs.  Thereafter, he worked in maintenance at a casino for 10 years, which involved lifting.  He stated that he "started to have back pain again while he worked at the casino, and the recalls having had a back injury in about 1998 . . . ."  The Veteran complained of back pain all day, which was worse with activity.  He reported 20 incapacitating episodes in the prior 12 months, which were not prescribed by a physician.  He indicated that his medication worked "pretty good."  He noted accompanying stiffness, fatigue, numbness, tingling, and pain through his right groin and down the inner thigh to about the knee area.  He denied spasms, weakness, decreased motion, and incontinence.  The Veteran used a cane for his back and noted that he occasionally used a back brace.  He reported that his daily activities were hard, and that he could not put on his shoes by himself.  

Physical examination revealed the Veteran to sit at 90 degrees of thoracolumbar flexion.  When he squatted, he flexed his thoracolumbar spine to between 80 and 90 degrees.  He used a cane to walk and limped.  His back was nontender with no spasms.  He could toe and heel walk with his cane, but reported pain with heel walking.  When asked to remove his shoes and socks for neurological testing, he stated that he could not do it.  Monofiliament testing was intact in the thighs and calves.  Range of motion revealed forward flexion to 50 degrees, extension to 30 degrees, right and left lateral flexion to 28 degrees, and right and left lateral rotation to 30 degrees.  The Veteran reported pain with range of motion, but there was no weakness, fatigue, incoordination, or lack of endurance with repetition.  The Veteran had two vertically oriented, linear, well-healed surgical scars to the right and the left of the midline of the lumbar area.  The scar on the left measured 8 centimeters (cm.) and the scar on the right measured 7 cm.  There was no tenderness, skin breakdown, depression, elevation, induration, keloid formation, skin surface or texture changes, inflexibility, or adherence.  The diagnosis was chronic low back condition of degenerative changes in the lumbar spine with past lumbar surgery.  After reviewing the Veteran's claims file as well as the Veteran's statements, the VA examiner concluded that it was "less likely as not that the low back condition is related to military service; it is more likely related to the veteran's later occupation."  The examiner explained that the service treatment records showed "acute back conditions" which the Veteran recovered from, and did not reveal a chronic disability at that time.  In addition, the examiner noted that the earliest evidence of a chronic disability did not begin until 11 years following service discharge.  

In an August 2010 letter, Dr. P.K. stated that it was "highly likely that the patient's initial injury in the service began the cascade of chronic back pain and disability."  Dr. P.K. noted that the Veteran initially injured his back during military service, and that after his discharge from service, he "continued to have complaints of low back pain culminating in surgery involving lumbar fusion and laminectomy."

In an October 2010 VA opinion, the VA examiner found that the Veteran's "current back condition noting that he now has spinal stenosis, facet syndrome, status post fusion, and laminectomy, is not related to the treatment for back strain noted in service."  The examiner explained that, although the Veteran was treated for back strain in service, there was no indication that he sustained a disc injury in service "such as altered reflexes, positive straight leg raise testing, sensation or motor deficits in the lower extremities in a specific pattern."  In addition, the examiner found that there was "no ongoing documentation of care for back condition until 1996" and that the "compensation and pension note of 2010 notes that he referred to injury at work in the 1990s."  The examiner's opinion was based on review of the service treatment records, private treatment records, prior VA examinations, and the August 2010 note from Dr. P.K.

In a November 2010 statement, Dr. P.K. again reported that it was "highly likely that the patient's initial injury in the service began the cascade of chronic back pain and disability" noting that the Veteran initially injured his back in 1984 during service, and that he "continued to have complaints of low back pain culminating in surgery involving lumbar fusion and laminectomy."

After a thorough review of the evidence of record, the Board concludes that service connection for a low back disability is not warranted.  There is a current diagnosis of a low back disability with evidence of degenerative disc disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Degenerative disc disease was not diagnosed within one year after service discharge; therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; see also 38 C.F.R. § 3.307, 3.309.  In addition, the Veteran's service treatment records reflect that he injured his low back during service; thus, there is evidence of an inservice low back injury.

Nevertheless, the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current low back disability and his active duty service.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing a physical examination of the Veteran, the May 2010 VA examiner concluded that the Veteran's low back disorder was not related to service.  The VA examiner provided explanation and rationale for the opinion, explaining that the Veteran's inservice symptoms were acute from which the Veteran recovered, and that there was no evidence of a chronic low back disability at that time.  The examiner noted that the earliest evidence of a chronic low back disability in the claims file was in 1996, 11 years after the Veteran's discharge from service.  Similarly, in an October 2010 opinion, after reviewing the Veteran's claims file and his statements of record, the VA examiner concluded that the Veteran's low back disability was not related to service, explaining that the Veteran currently had spinal stenosis, facet syndrome, status post fusion, and laminectomy, and that there was no indication that he sustained a disc injury during service, which would be evidenced by altered reflexes, positive straight leg raise testing, and sensation or motor deficits in the lower extremities in a specific pattern.  In addition, the examiner noted that there was no ongoing documentation of care for the back disorder until 1996, and that the Veteran reported that he injured his back at work in the 1990s.  

The Board acknowledges the August 2010 and November 2010 private medical opinions provided by Dr. P.K., which reflect the opinion that the Veteran's "initial injury in the service began the cascade of chronic back pain and disability."  However, there is no indication in the letters provided by Dr. P.K. that the Veteran's claims file, to include his service treatment records, were reviewed in preparing the opinions.  Of particular note, Dr. P.K.'s opinion does not address the fact that the Veteran's November 1984 separation examination showed that his back was normal on examination.  In addition, Dr. P.K. did not provide rationale for his opinion, noting only that the Veteran "continued to have complaints of low back pain culminating in surgery . . . ."  The Veteran's own statements in the record indicate that his low back symptoms have not been continuous since service discharge.  In July 1996, the Veteran reported a 5-year history of low back problems.  In October 2001, the Veteran stated that he had a 10-year history of low back problems.  In November 2003, the Veteran stated that he had a history of back pain dating to 1989.  During a December 2008 VA examination, the Veteran reported that he had back pain during service which was better in one to two days, and that his chronic back pain started in the early 1990s.  During a May 2010 VA examination, the Veteran stated that he had back pain for a year after service discharge, but that he developed back pain several years later while working at a casino, suggesting that his back pain was not continuous since service discharge.  Thus, the only rationale provided by Dr. P.K. in support of his opinion is contradicted by the Veteran's own statements in the claims file.  Accordingly, as Dr. P.K.'s opinions are not based on a review of the claims file which contains evidence pertinent to the claim, such as the service treatment records and lay statements; do not provide rationale for the conclusions; and do not address the period of time after service discharge in which there is no medical evidence and no lay reports of low back symptomatology, the Board concludes that Dr. P.K.'s opinions are of little probative value, and affords more weight to the May 2010 VA examination and October 2010 VA opinion, which are based on thorough and complete reviews of the evidence in the claims file and which provide supporting explanation and rationale for the opinions provided.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).

Moreover, there is no medical or lay evidence of continuity of symptomatology for low back pain symptoms since service discharge.  The Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of low back pain continuously since his service discharge.  As noted above, in July 1996, the Veteran stated that he had chronic low back problems for the prior 5 years.  In October 2001, the Veteran reported a 10-year history of low back pain.  In November 2003, the Veteran indicated that he had a history of low back pain dating to 1989.  In a December 2008 VA examination, the Veteran reported that his back pain during service was healed in one to two days and that his chronic back pain started in the early 1990s.  In a May 2010 VA examination, the Veteran stated that, although he could not work for a year after service discharge due to back pain, he developed back pain several years later while working at a casino, suggesting that there was a period of at least several years during which he did not experience back pain.  Thus, the Veteran's statements suggest that he has not had low back symptomatology continuously since service discharge.  Moreover, as noted above, the May 2010 and October 2010 VA examiners considered the Veteran's lay statements regarding post-service symptomatology, and both concluded that the Veteran's low back disorder was not related to his active duty service.

Accordingly, as there is no competent and probative evidence providing the required nexus between military service and a current low back disorder, service connection for a low back disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The appeal as to the issues of entitlement to service connection for recurrent small bowel obstruction and nonservice connected pension is dismissed.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


